Broyles, C. J.
1. The motion to dismiss the bill of exceptions is denied. The failure of counsel for the plaintiff in error to comply with the rules of this court as to the service of briefs upon counsel for the defendant in error is not ground for a dismissal of the writ of error.
2. The accused was convicted in the recorder’s court of Dalton of violating a certain ordinance of the city. We can not say that his conviction was unauthorized by any evidence. The punishment prescribed by the ordinance was a fine of not more than fifty dollars or a sentence of not more than twenty days upon the streets. The recorder imposed a fine of twenty-five dollars and costs, and, as part of Ms sentence, forbade the accused to drive an automobile wMle the recorder held his office or for the balance of the year. It is obvious that the latter . part of the sentence (the part in italics) was unauthorized and illegal. The judge of the superior court erred in refusing to sanction the petition for certiorari.

Judgment reversed.


Luke and Bloodworth, JJ., concur.